Citation Nr: 0003570	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-37 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from September 1965 
to June 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a June 1995 rating action that denied an increased rating for 
varicose veins, determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a low back disability, and found that the veteran's claim 
for service connection for a lung condition was not well 
grounded.  These claims were appealed to the Board, which, in 
a February 1998 decision, denied the veteran's attempt to 
reopen his claim for service connection for a back disorder, 
and remanded the other claims for additional development.  In 
doing so, the Board noted that the veteran had been 
previously denied service connection for a respiratory 
disorder, and, therefore, re-characterized the issue in that 
regard as an attempt to reopen that previously denied claim.  

These two issues (i.e., the claim concerning an increased 
rating for varicose veins, and the attempt to reopen the 
claim of service connection for a respiratory disorder) were 
subsequently returned to the Board and, in a June 1999 
decision, the Board denied the veteran's claim for an 
increased rating for his varicose veins, and remanded the 
matter concerning the veteran's attempt to reopen his claim 
for service connection for a respiratory disorder.  The 
latter action was taken in order to have the RO consider the 
matter in light of recent decisions by the United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims. 

Thereafter, the case was returned to the Board, but the 
record did not reflect that the actions requested in the 
Board's June 1999 Remand had been accomplished.  Accordingly, 
the case was remanded again, in November 1999, in order to 
ensure the requested action took place.  Shortly thereafter, 
the claims file was returned to the Board, and it is observed 
that it now contains a supplemental statement of the case, 
dated in July 1999, which reflects consideration of the 
veteran's claim by the RO, under the standard set forth in 
the judicial decisions referred to by the Board in its June 
1999 remand.  This action addresses the concerns raised by 
the Board in its June and November 1999 remands, and the 
Board may now proceed to address the merits of the veteran's 
appeal.  


FINDINGS OF FACT

1.  In a December 1981 decision by the Board, the veteran was 
denied service connection for a respiratory disorder, on the 
basis that the evidence did not show the presence of that 
disorder in service, or that the veteran's postservice lung 
problems were otherwise related to service. 

2.  The evidence of record, obtained since the Board's 1981 
decision, is either duplicative of evidence previously 
considered or fails to demonstrate any relationship between 
the veteran's service and his respiratory disorder and, 
therefore, this evidence does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the Board's December 1981 decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a respiratory disorder 
may not be reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  

A review of the record reflects that the veteran first filed 
a claim for service connection for a respiratory disorder in 
June 1979.  At that time, he contended that he developed this 
disability either as a result of his exposure to chlorine gas 
during his basic training, or from his exposure to this gas 
in Vietnam when another soldier burned a container of this 
substance in a bonfire.  He also advanced the theory that his 
lung disability could be a result of his exposure to 
defoliants used in Vietnam.  

In connection with this claim, the RO reviewed the veteran's 
service medical records, together with postservice medical 
records dated from 1973 to 1976, including a statement from a 
private physician dated in September 1979.  The service 
medical records do not show any complaints or findings of a 
chronic lung or respiratory disorder, but simply show 
isolated treatment for an upper respiratory infection, in 
October 1965 and October 1966.  The veteran's lungs were 
normal when examined in connection with his discharge from 
service in June 1968.  

The veteran's postservice medical records did not show the 
presence of any lung impairment until 1974, some six years 
after service, when he was treated for pneumothorax.  There 
was no indication in these records, however, that any 
physician treating the veteran considered this to be related 
to the veteran's service.  On the foregoing evidence, the RO 
denied the veteran's claim for service connection, in an 
October 1979 rating action.  

Shortly thereafter, the RO obtained additional private 
medical records, dated between 1974 and 1979, which reflected 
treatment for left upper lobe bullous disease with persisting 
pneumothorax.  This included a thoracotomy and a sub-
segmental resection of the left upper lobe.  These records 
also showed that the veteran also had a right pneumothorax, 
which was managed by a closed thora-cotomy in October 1979.  
Although these records showed that the veteran informed those 
treating him that he believed he was exposed to chlorine gas 
and defoliants during service, those treatment providers did 
not themselves offer any opinions regarding the relationship, 
if any, between the veteran's military service and his 
current lung problems.  In a September 1980 rating action, 
the RO continued to deny the veteran's claim for service 
connection for his respiratory disorder.  

The veteran appealed the denial of this claim to the Board 
and, in a December 1981 decision, the Board, after reviewing 
the evidence of record together with the testimony the 
veteran provided at a September 1981 hearing, also denied 
service connection for the veteran's lung disability 
(recurrent pneumothorax with thoracotomy).  In doing so, the 
Board noted that the first clinical evidence of a 
pneumothorax was in 1974, many years after the veteran's 
service, and that the evidence did not link the onset of this 
disability to service.  Moreover, the Board observed that, 
even if the veteran had been exposed to chlorine gas or 
chemical defoliants in service, there was no competent 
evidence which documented a relationship between any such 
exposure and the onset of a pneumothorax.  

As set forth in the Introduction section of the present 
decision, the veteran now seeks to reopen his previously 
denied claim.  Because the present appeal does not arise from 
an original claim, the Board must bear in mind the important 
distinctions between an original claim and an attempt to 
reopen a previously denied claim.  Prior to our discussion of 
the evidence which has been obtained in connection with the 
appellant's current appeal, we must first note that the 
United States Court of Appeals for Veterans Claims had 
previously held that the Secretary of Veterans Affairs and, 
on appeal, the Board, were required to perform a two-step 
analysis when a claimant sought to reopen a claim based upon 
new evidence.  First, it was to be determined whether the 
evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's to reopen his claim of 
service connection for a respiratory disorder, is that which 
has been submitted since the Board's decision addressing this 
matter in 1981.  

The evidence received since the Board's 1981 decision 
includes private treatment records dated between 1968 and 
1995, the reports of VA examinations conducted in 1984, 1995, 
and 1998, and statements from the veteran and his 
representatives setting forth the veteran's contentions that 
his lung disorder began in service and may be attributed to 
his exposure to chemicals.  

Initially, it must be observed that not all of this 
additional medical evidence addresses the veteran's claim for 
service connection for a respiratory disorder, since that has 
not been the only claim the veteran has pursued over the 
years.  Nevertheless, none of this medical evidence, 
including those records dating from the 1960's, shows the 
onset of any respiratory impairment prior to 1974.  Those 
which are dated thereafter simply show the treatment for, or 
residuals of, the veteran's respiratory disorder.  They do 
not show the onset of this disability in service, or that its 
onset was considered by any medical professional to have 
occurred in service, or to be otherwise related to service.  

Under the foregoing circumstances, it is the Board's 
conclusion that this additional medical evidence associated 
with the record, in the veteran's attempt to reopen his claim 
for service connection for a respiratory disorder, is not new 
and material, since it does not provide any corroboration of 
the veteran's underlying claim, that his respiratory disorder 
had its onset during service, or that it is etiologically 
related to events that occurred during service.  As such, 
this evidence simply does not bear substantially or directly 
on the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.    

Similarly, the statements containing the veteran's contention 
may not be considered new and material because they merely 
duplicate the contentions advanced by the veteran when his 
claim was previously considered.  Moreover, these 
contentions, inasmuch as they simply set forth the veteran's 
medical opinions, are not probative, since the evidence does 
not establish that the veteran is competent to render medical 
conclusions.  Therefore, they do not provide a basis upon 
which to reopen the appellant's previously denied claim.  
See, e.g., Voerth v. West, 13 Vet.App. 117, 120 (1999) 
("Unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, cannot form the basis of a 
well-grounded claim."); Bostain v. West, 11 Vet.App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).

In sum, the evidence added to the file, after the veteran's 
claim was denied by the Board in 1981, is either duplicative, 
and not competent to establish a relationship between the 
veteran's service and the disability at issue, or it simply 
fails to show any relationship between the disability at 
issue and the veteran's service.  Therefore, this evidence is 
not new and material, and it does not appear that the Board 
need reach the sequential question of whether the claim is 
well grounded.  However, even assuming that question of well-
groundedness could be reached, we would be compelled to point 
out that that the evidence of record does not include any 
which could be construed as competent to show the onset of 
the veteran's lung disorder in service, or to establish a 
nexus, or link, between the veteran's respiratory disorder 
and his military service.

In other words, the veteran's claim cannot be well grounded 
because he has failed to submit medical evidence showing the 
"incurrence or aggravation of a disease or injury in service 
. . . and of a nexus between the in-service injury or disease 
and the current disability . . . ."  See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board thus concludes that 
new and material evidence to reopen the veteran's claim for 
service connection for a respiratory disorder has not been 
presented.


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for a respiratory disorder, and 
the appeal is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

